916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George HARGROVE, Jr., Plaintiff-Appellant,v.Thomas R. ISRAEL, A.W. Woolfrey, W.E. Jack, S.W. Hollar,Defendants-Appellees.
No. 89-6680.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided Oct. 19, 1990.Rehearing and Rehearing In Banc Denied Nov. 29, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-88-461-R)
George Hargrove, Jr., appellant pro se.
William W. Muse, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
George Hargrove, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hargrove v. Israel, CA-88-461-R (W.D.Va. June 5, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.